Citation Nr: 0733995	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  07-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota (the RO) which, in part, denied service 
connection for a back disability.  

In October 2007, a motion to advance this case on the Board's 
docket was granted. See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

Issues not on appeal

In the July 2005 rating decision, the RO also granted the 
veteran's claim of entitlement to a non service-connected 
pension; denied entitlement to a special monthly pension; and 
denied service connection for bilateral hearing loss and 
tinnitus.  In addition to the back disability, the veteran 
disagreed with the denial of service connection for hearing 
loss and tinnitus.  Service connection was granted for 
hearing loss and tinnitus in an April 2007 decision of a RO 
Decision Review Officer.  The appeal as to those issues has 
therefore become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with the April 2007 DRO  
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The only issue in appellate status, therefore, is the issue 
of the veteran's entitlement to service connection for a back 
disability.

REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that his current back disability is due 
to the numerous parachute jumps he made carrying 80 to a 100 
pounds of equipment in service during World War II.  

The veteran's service medical records are missing and are 
presumed to have been destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In nay event, the veteran has indicated  that he 
was never hospitalized or treated by any doctors for any back 
problems during service.  
He further indicated that he was treated for back problems on 
numerous occasions since his discharge from service, but that 
all of the doctors he visited are deceased.  

In a statement received in July 2006, R.J.G., M.D. reported 
that the veteran had degenerative disc disease which was 
"probably" related to being a paratrooper and carrying 80 
to 100 pounds of equipment on his back during service.  

The Board notes that in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Part of VA's duty to assist under VCAA is to provide the 
veteran with an examination if, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the current disability may be related to an 
event in service.  38 C.F.R. § 3.159(c)(4) (2007).  In this 
case, there appears to be evidence that satisfies element 
(1), current disability.  There is also evidence, in the form 
of the veteran's own statement as well as official records 
which indicate that he was assigned to an Airborne unit, that 
satisfies element (2).  The nexus issue, in its present 
state, raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

In this case, the veteran has never been afforded a VA 
examination to determine the nature and etiology of any 
claimed back disability.  One must be provided to him.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Although Dr. R.J.G.  indicated that the veteran was a patient 
of his, he did not provide any actual treatment records or 
offer any analysis or rationale as to the basis for his 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  The veteran should be accorded the opportunity of 
securing additional records or an amplified medical opinion 
from Dr. R.G.J.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:  

1.  The veteran should be asked to 
provide all treatment records from Dr. 
R.J.G. which pertain to his back 
disability  The veteran should be 
informed that he may ask Dr. G. to 
provide a statement as to the basis for 
his opinion that the veteran's current 
back disability is related to his 
military service.  Any such records which 
are obtained by VA should be associated 
with the veteran's VA claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified back 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
identified back disability is related to 
service.  A report should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  After the requested development has 
been completed to the extent possible, 
and after completing any additional 
development which it deems to be 
necessary, VBA should review and 
adjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

